DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fume et al. US2015/0199567 hereinafter referred to as Fume in view of Kakutani US2012/0314242.

As per Claim 1, Fume teaches a system, comprising: an extraction engine to: 
extract a plurality of features from a document, generate a vector representation of the document according to the plurality of extracted features, and (Fume, Paragraph [0029], extract document features and convert them into a document vector)
store the vector representation of the document in a database of document vector representations; (Fume, Paragraph [0030], similarity detecting unit detects similarities of documents using the vectors)

	Fume does not explicitly teach a rules engine to: associate at least one security rule with the document; and (Kakutani, Figure 3, 402, copy prohibition information contain in code, Paragraph [0036], rule based on what is in the QR code)
an action engine to: determine if a received vector representation matches the stored vector representation of the document, and (Kakutani, Paragraph [0105], [0106], determine that copy prohibition information is included and stops the copying function)
 apply the at least one security rule associated with the document to a requested action.  
Kakutani teaches a rules engine to: associate at least one security rule with the document; and (Kakutani, Figure 3, 402, copy prohibition information contain in code, Paragraph [0036], rule based on what is in the QR code)
an action engine to: determine if a received vector representation matches the stored vector representation of the document, and (Kakutani, Paragraph [0105], [0106], determine that copy prohibition information is included and stops the copying function)
 apply the at least one security rule associated with the document to a requested action.  (Kakutani, Figure 3, 402, copy prohibition information contain in code, Paragraph [0036], rule based on what is in the QR code and Paragraph [0105], [0106], determine that copy prohibition information is included and stops the copying function)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kakutani into Fume because by utilizing a feature in a document such as a QR code to prohibit copying will increase the security associated with the document. 
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.


As per Claim 6, Fume in view of Kakutani teaches the system of claim 1, wherein the at least one security rule comprises at least one of the following: a print restriction, a copy 
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 8, Fume in view of Kakutani teaches the system of claim 1, wherein the rules engine, in response to determining that the received vector representation matches the stored vector representation of the document, generates a log entry associated with the document. (Kakutani, Paragraph [0054], [0058], [0064], logs stored in MFP includes QR code)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fume et al. US2015/0199567 hereinafter referred to as Fume in view of Kakutani US2012/0314242 as applied to Claim 1 and further in view of Regev et al. US2012/0041955 hereinafter referred to as Regev.


As per Claim 2, Fume in view of Kakutani teaches the system of claim 1, 
Fume in view of Kakutani does not explicitly teach wherein the extracted plurality of features comprise a plurality of font features. 
Regev teaches wherein the extracted plurality of features comprise a plurality of font features. (Regev Paragraph [0054]-[0060], font information such as size and color)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Regev into Fume in view of Kakutani because by extracting features that are common throughout documents such as font will assist in the classification process of the document by comparing similar features between documents.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 2.

As per Claim 4, Fume in view of Kakutani teaches the system of claim 1, 
Fume in view of Kakutani does not explicitly teach wherein the extracted plurality of features comprise a color analysis of the document.  
Regev teaches wherein the extracted plurality of features comprise a color analysis of the document.  (Regev Paragraph [0054]-[0060], font information such as size and color)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Regev into Fume in view of Kakutani because by extracting features that are common throughout documents such as color will assist in the classification process of the document by comparing similar features between documents.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 4.


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fume et al. US2015/0199567 hereinafter referred to as Fume in view of Kakutani US2012/0314242 as applied to Claim 1 and further in view of Peled et al. US2018/0096060 hereinafter referred to as Peled.



As per Claim 3, Fume in view of Kakutani teaches the system of claim 1, 
Fume in view of Kakutani does not explicitly teach wherein the extracted plurality of features comprise a plurality of margin measurements. 
Peled teaches wherein the extracted plurality of features comprise a plurality of margin measurements.  (Peled, Paragraph [0023])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Peled into Fume in view of Kakutani because by extracting features that are common throughout documents such as margins 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 3.


As per Claim 5, Fume in view of Kakutani teaches the system of claim 1, wherein the extracted plurality of featuresWO 2018/194603PCT/US2017/028493 18 comprise a layout analysis of the document.  (Peled, Paragraph [0023])
Fume in view of Kakutani does not explicitly teach wherein the extracted plurality of featuresWO 2018/194603PCT/US2017/028493 18 comprise a layout analysis of the document. 
Peled teaches wherein the extracted plurality of featuresWO 2018/194603PCT/US2017/028493 18 comprise a layout analysis of the document. (Peled, Paragraph [0023])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Peled into Fume in view of Kakutani because by extracting features that are common throughout documents such as layout will assist in the classification process of the document by comparing similar features between documents.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fume et al. US2015/0199567 hereinafter referred to as Fume in view of Kakutani US2012/0314242 as applied to Claim 1 and further in view of Buccapatnam Tirumala et al.  US2018/0137107 hereinafter referred to as Buccapatnam Tirumala.

As per Claim 7, Fume in view of Kakutani teaches the system of claim 1, 
Fume in view of Kakutani does not explicitly teach wherein the plurality of features are extracted from the document according to a heuristic extraction model.  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Buccapatnam Tirumala into Fume in view of Kakutani because by utilizing a neural network to extract features will result in multiple features to be extracted and used in an efficient manner to improve document classification.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 7.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fume et al. US2015/0199567 hereinafter referred to as Fume in view of Kakutani US2012/0314242 as applied to Claim 1 and further in view of Kumar US2017/0286415.


As per Claim 9, Fume in view of Kakutani teaches the system of claim 1, 
Fume in view of Kakutani does not explicitly teach wherein the rules engine, to determine if the received vector representation matches the stored vector representation, calculates a distance score between the received vector representation and the stored vector representation. 
Kumar teaches wherein the rules engine, to determine if the received vector representation matches the stored vector representation, calculates a distance score between the received vector representation and the stored vector representation. (Kumar, Paragraph [0059], comparing similarity distance such as a SVM score)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kumar into Fume in view of 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 9.

As per Claim 10, Fume in view of Kakutani and Kumar teaches the system of claim 9, wherein the distance score must be lower than a dynamic threshold value to comprise a match between the received vector representation and the stored vector representation.  (Kumar, Paragraph [0059], comparing similarity distance such as a SVM score. Score compared to a threshold to determine a match or no match)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fume et al. US2015/0199567 hereinafter referred to as Fume in view of Kakutani US2012/0314242 and Buccapatnam Tirumala et al.  US2018/0137107 hereinafter referred to as Buccapatnam Tirumala


As per Claim 11, Fume teaches a method comprising: 
 generating a vector representation of the document according to the plurality of extracted features; (Fume, Paragraph [0029], extract document features and convert them into a document vector)
determining if a received vector representation matches the stored vector representation of the document; and (Fume, Paragraph [0030], similarity detecting unit detects similarities of documents using the vectors)
Fume does not explicitly teach associating at least one security rule with the document; 
 providing a response to a requested action on the document according to the determination.  

 providing a response to a requested action on the document according to the determination.  (Kakutani, Paragraph [0105], [0106], determine that copy prohibition information is included and stops the copying function)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kakutani into Fume because by utilizing a feature in a document such as a QR code to prohibit copying will increase the security associated with the document. 
Fume in view of Kakutani does not explicitly teach extracting a plurality of features from a document according to a heuristic extraction model;
Buccapatnam Tirumala teaches extracting a plurality of features from a document according to a heuristic extraction model; (Buccapatnam Tirumala, Figure 2, Component 210, unsupervised feature extraction, Paragraph [0035])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Buccapatnam Tirumala into Fume in view of Kakutani because by utilizing a neural network to extract features will result in multiple features to be extracted and used in an efficient manner to improve document classification.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 11.

As per Claim 12, Fume in view of Kakutani and Buccapatnam Tirumala teaches the method of Claim 11, wherein the heuristic extraction model adaptively selects from a plurality of feature types for extracting the plurality of features. (Buccapatnam Tirumala, Figure 2, Component 210, unsupervised feature extraction, Paragraph [0035] and Fume, Paragraph [0029])
The rationale applied to the rejection of claim 11 has been incorporated herein. 

As per Claim 15, Claim 15 claims a non-transitory machine readable medium storing instructions executable by a processor that executes the systems of Claims 11 and 8. Therefore the rejection and rationale are analogous to that made in Claims 11 and 8. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fume et al. US2015/0199567 hereinafter referred to as Fume in view of Kakutani US2012/0314242 and Buccapatnam Tirumala et al.  US2018/0137107 hereinafter referred to as Buccapatnam Tirumala as applied to Claim 11 and further in view of Son et al. US2018/0129893 hereinafter referred to as Son.


As per Claim 13, Fume in view of Kakutani and Buccapatnam Tirumala teaches the method of Claim 12, 
Fume in view of Kakutani and Buccapatnam Tirumala does not explicitly teach wherein the heuristic extraction model comprise a plurality of extraction layers, wherein each extraction layer is associated with one of the plurality of feature types. 
	Son teaches wherein the heuristic extraction model comprise a plurality of extraction layers, wherein each extraction layer is associated with one of the plurality of feature types. (Son, Paragraph [0072])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Son into Fume in view of Kakutani and Buccapatnam Tirumala because by utilizing a neural network of the structure as disclosed by Son will result in a highly adaptable network that can be used in various applications.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 13.

As per Claim 14, Fume in view of Kakutani, Buccapatnam Tirumala and Son teaches the method of claim 13, wherein each extraction layer is associated with an adaptive weight for each of a plurality of document types. (Son, Paragraph [0072] and Fume, Paragraph [0029]-[0030])



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666